FOSTER, Circuit Judge.
In this case it appears that appellees, holders of certain refunding bonds, issued under the Florida General Refunding Act of 1931, Acts 1931, c. 15772, brought suit to establish their rights to sinking funds for the liquidation of said bonds and prayed for preliminary and final injunctions to prevent the diversion and improper use of the said funds. An interlocutory injunction was issued.
Appellant in this case, Suwannee River Bridge Co., was permitted to intervene as a party defendant and filed motions to dissolve the interlocutory injunction and dismiss the hill. Thereafter plaintiffs filed a petition alleging that the Suwannee River B ridge Company had filed four suits in state courts and a suit in the United States Court for the Northern District of Florida, seeking to collect on certain Bay County Road and Bridge Refunding Bonds and prayed for the consolidation with it of the suit in *744the Northern District of Florida; for the removal of the suits in the state courts; and for an order staying further proceedings. On this motion an order in conformity with the prayer was entered. The appeal in this case is from that order.
t, , . . , . .. h rom the admissions of counsel it appears ,, , ., ,, . , ^ td-that after this appeal was taken the District Court dismissed the entire proceeding in which appellant had intervened and an appeal from that judgment has been taken to this court.
It is apparent the appeal before us in this case is moot as the dismissal of the entire proceeding necessarily carried with it the dismissal of the intervention. Furthermore, by the dismissal of the main suit appellant secured the relief it had prayed for. c. . ■ , , Since the entire case has been dismissed by ... ,, j the District Court it would serve no good purpose to remand this branch of it for further proceedings.
The appeal is dismissed without prejudice and without costs to -either side.